BART M. DAVIS, IDAHO STATE BAR NO. 2696
UNITED STATES ATTORNEY
KASSANDRA MCGRADY, IDAHO STATE BAR NO. 8455
ASSISTANT UNITED STATES ATTORNEY
SEAN MAZOROL, OREGON STATE BAR NO. 116398
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF IDAHO
WASHINGTON GROUP PLAZA IV
800 EAST PARK BOULEVARD, SUITE 600
BOISE, ID 83712-7788
TELEPHONE: (208) 334-1211
FACSIMILE: (208) 334-1413




                         UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF IDAHO

 UNITED STATES OF AMERICA,
                                              Case No. 1:19-cr-00165-DCN
                Plaintiff,
        vs.                                   GOVERNMENT’S CORRECTION
                                              OF FACT IN 404(B) NOTICE AND
 RODOLFO AGUILAR-CHAVEZ,                      MOTION IN LIMINE

                Defendant.



       The United States of America and Bart M. Davis, United States Attorney for the

District of Idaho, and the undersigned Assistant United States Attorneys, hereby submit

the following factual correction for its 404(b) Notice and Motion in Limine filed on

January 3, 2020 (ECF. No. 43):

       In the factual background and analysis of the Notice and Motion in Limine, the

       Government set forth that the Defendant previously falsely attested that he was a

       lawful permanent resident on an I-9 for Janss Farm, Inc in 2009. In making that

       assertion, the Government relied on records from the Department of Labor
GOVERNMENT’S CORRECTION OF FACT IN 404(B) NOTICE AND MOTION IN
LIMINE - 1
       showing the Defendant’s employment at Janss Farm, Inc. dating back to 2009.

       However, on January 6, 2020, Detention Officer Carol Schindele conducted an

       interview with Peter Janss, the owner of Janss Farm, Inc, and learned that the

       Defendant began employment with Janss Farm, Inc. in 2006 rather than 2009. DO

       Schindele only subpoenaed Department of Labor records for the previous ten

       years, which is why the Government only has records dating back to 2009.

       Therefore, the Government’s previous 404(b) Notice and Motion in Limine

should reflect that the Defendant began employment with Janss Farm in 2006 and falsely

asserted that he was a lawful permanent resident on the I-9 form in 2006.

       Respectfully submitted this 7th day of January, 2020.

                                                    BART M. DAVIS
                                                    UNITED STATES ATTORNEY
                                                    By:

                                                    /s/ Kassandra McGrady
                                                    Kassandra McGrady
                                                    Assistant United States Attorney

                                                    /s/ Sean Mazorol
                                                    Sean Mazorol
                                                    Assistant United States Attorney




GOVERNMENT’S CORRECTION OF FACT IN 404(B) NOTICE AND MOTION IN
LIMINE - 2
                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 7, 2020, the foregoing GOVERNMENT’S

CORRECTION OF FACT IN 404(B) NOTICE AND MOTION IN LIMINE was

electronically filed with the Clerk of the Court using the CM/ECF system, and that a copy

was served on the following parties or counsel by:

 NICOLE OWENS                                         United States Mail, postage prepaid
 MILES POPE                                           Fax
 FEDERAL DEFENDERS OF IDAHO
 702 West Idaho, Suite 1000                           ECF filing
 Boise, ID 83702                                      Email




                                                         /s/ Mackenzie Mckague-Dunlap
                                                          Legal Assistant




GOVERNMENT’S CORRECTION OF FACT IN 404(B) NOTICE AND MOTION IN
LIMINE - 3
